t c summary opinion united_states tax_court john b roberts jr and jean roberts petitioners v commissioner of internal revenue respondent docket no 3049-03s filed date john b roberts jr and jean roberts pro_se nancy e hooten for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioners seek a review under sec_6330 of respondent’s decision to 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue proceed with collection of petitioners’ joint federal_income_tax liabilities for the and tax years some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioners’ legal residence at the time the petition was filed was ranger georgia petitioners previously lived and worked in florida mr roberts was a carpenter who worked generally as a handyman and mrs roberts worked as a retail clerk even though this case involved petitioners’ and tax years petitioners had tax deficiencies for several prior years in petitioners filed a chapter bankruptcy petition in which they listed total assets of dollar_figure and liabilities of dollar_figure the liabilities included dollar_figure in taxes owed to the united_states however the tax years for which the taxes were due were not indicated the record shows however that the deficiencies were from the taxable years and but collection of the deficiencies for the years and was barred under the 10-year statute_of_limitations the record is not clear as to whether petitioners received a discharge_in_bankruptcy however both parties stipulated that sometime during petitioners’ bankruptcy proceeding was no longer pending with respect to the years at issue in this case petitioners filed federal_income_tax returns in which all or a portion of the taxes shown on the returns was not paid petitioners were assessed the taxes shown on their returns no notice_of_deficiency was ever issued to petitioners for any of the years included in this petition but petitioners are not challenging the underlying deficiencies instead petitioners claim that their tax_liabilities for the taxable years and have been fully satisfied by intermittent payments made throughout and and the application of overpayment credits from the years to and petitioners also contend that their tax_liability for the taxable_year was fully satisfied during the bankruptcy through the collection by respondent of a second mortgage held by petitioner husband petitioners’ bankruptcy petition reflects the assignment of the second mortgage to the irs to satisfy tax deficiencies for several preceding years and petitioners claim the deficiencies satisfied by the assignment included petitioner husband testified he intended all payments made throughout and to be applied against the deficiency because the deficiency was satisfied by the assignment however respondent applied them to both the and the deficiencies respondent does not dispute the receipt of periodic_payments from petitioners but contends that the mortgage satisfaction did not apply to the deficiency therefore the sole issue for decision is whether the collection by respondent of the second mortgage should have been applied to petitioners’ tax_liability on date respondent notified petitioners of an intent to levy with respect to petitioners’ unpaid tax_liabilities for and the notice listed the following amounts due year amount dollar_figure dollar_figure dollar_figure dollar_figure petitioners filed a timely form request for a collection_due_process_hearing in their request petitioners stated their belief that the tax_liabilities for the subject years had been overpaid and over the past nine years concerning these matters they had never had a hearing concerning moneys paid the irs in excess of what i owed petitioners thereafter received a letter from an appeals officer that included transcripts of petitioners’ accounts showing assessments and payments made petitioners were also asked to provide documentation such as canceled checks to show payments not applied to their accounts petitioners were also asked to provide financial information regarding possible collection alternatives petitioners were thereafter accorded an appeals hearing by telephone in that hearing petitioners took the position that the irs had applied the proceeds of the mortgage indebtedness identified in petitioners’ bankruptcy petition to the deficiency and that application combined with the periodic_payments and applied overpayments should have resulted in an overpayment of petitioners’ tax_liabilities for all the years in question a notice_of_determination was issued to petitioners in date concluding the information provided does not warrant the abatement of any part of the tax_liabilities with respect to the possibility of collection alternatives the notice_of_determination stated that such relief was not available because petitioners had not filed an income_tax return for the year nor were petitioners making any estimated payments petitioners filed a timely petition in this court appealing the appeals_office determination the court must decide whether petitioners are entitled to any relief from the appeals_office determination where the underlying tax_liability is properly at issue in the hearing we review that issue on a de novo basis 114_tc_176 however where the underlying tax_liability is not at issue as in this case this court reviews the determination to see whether there has been an abuse_of_discretion 114_tc_604 an abuse_of_discretion by respondent is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in law taking into account all the facts and circumstances see eg 439_us_522 121_tc_111 during the telephone conference call with the appeals officer petitioner husband did not dispute the underlying deficiency but raised the misapplied payment issue on date shortly after receipt of form_668 notice_of_federal_tax_lien petitioners had filed for bankruptcy petitioner husband testified he and his wife filed for bankruptcy on the advice of revenue_agent robert spivey whom they had been meeting in connection with their liabilities in their bankruptcy petition petitioners included the irs as a creditor as previously stated petitioners owed the irs a total of dollar_figure arising from tax deficiencies for the taxable years and but the irs could collect only on the deficiencies from and as noted earlier in their bankruptcy proceeding petitioners listed a second mortgage held by them that had been attached by the irs the mortgage had a value of dollar_figure and upon the advice of mr spivey petitioners assigned the mortgage to the irs for collection at one of their meetings petitioner husband testified mr spivey assisted him in preparing his tax_return and determined petitioners would owe the irs additional moneys mr spivey then advised petitioners that dollar_figure was realized from the collection of the mortgage held by petitioners and that all of their tax_liabilities including those from had been paid these contentions of petitioner husband are not reflected in the transcripts of petitioners’ tax accounts with the irs although copies of the mortgage deed and the satisfaction of mortgage document were admitted into evidence no additional evidence was admitted to substantiate petitioners’ contention that proceeds from this mortgage were applied to the liability petitioners presented no additional documentation to support this claim mr spivey was no longer employed by the irs and petitioner husband claimed he was unable to locate him for assistance at the hearing with the appeals officer the appeals record shows petitioners called numerous times inquiring about mr spivey’s whereabouts and subsequently requested that the appeals officer locate and question him the appeals officer declined to do so and informed petitioners that locating mr spivey and verifying former payments wa sec_2petitioners do not allege the revenue_officer prepared a substitute return just that he aided in petitioners’ preparation petitioners filed their joint income_tax return on date days after filing for bankruptcy petitioners’ responsibility during the telephone conference petitioners requested a delay in discussions on a payment schedule or any further collection alternatives until the issue of misapplied payments was resolved and an exact balance determined the appeals officer later discovered petitioners did not file their federal_income_tax return and she immediately issued a notice_of_determination stating that petitioners did not qualify for collection alternatives such as offer_in_compromise or installment_agreement since you are not in compliance due to your not filing your tax_return for the year and not making any estimated payments although petitioners claim their tax_liability should have been satisfied in at the trial of this case they did not present conclusive evidence or testimony substantiating this claim petitioners did not subpoena the mortgagee john donnelly with respect to collection of the mortgage by the irs and did not subpoena revenue_officer spivey to confirm the veracity of their claim the appeals officer could have easily investigated the matter however this court has previously held that even if the appeals officer erred in failing to consider the accuracy of the sec_6330 does not afford the taxpayer the right to have a witness subpoenaed for the appeals hearing therefore the appeals officer had no duty to subpoena mr spivey 115_tc_35 assessments unless the taxpayer avers facts sufficient to prove the error the appeals officer’s determination may still be upheld 122_tc_280 additionally the form_4340 certificate of assessments payments and other specified matters which was attached to the certificate_of_official_record and admitted into evidence shows no evidence of payments that would support petitioners’ claim this court and other courts have held numerous times that a form_4340 provides at least presumptive evidence that a tax has been validly assessed under sec_6203 115_tc_35 see also 329_f3d_1224 cir affg 118_tc_365 therefore it is not an abuse_of_discretion for appeals to rely on a form_4340 in this case for the purpose of complying with sec_6330 davis v commissioner supra pincite petitioners received an appropriate hearing for purposes of sec_6330 day v commissioner tcmemo_2004_30 leineweber v commissioner tcmemo_2004_17 sec_301 d q a-d6 proced admin regs respondent properly verified that the requirements of applicable law and administrative procedures were met and balanced the need for efficient collection_of_taxes with the legitimate concern of petitioners that the collection action be no more intrusive than necessary on this record the court holds that there was no abuse_of_discretion in sustaining the notice_of_intent_to_levy respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
